DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 01/17/2020.  Claims 1-7, 11-20, 22, 24 and 26 are pending.  Claims 1, 24, and 26 have been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17, 20, 22, 24, and 26 is/are rejected under 35 USC § 103 as being unpatentable over Chan, U.S. Patent Application Publication 2016/0272313 Al (hereinafter called Chan and it is noted that this reference is cited on the IDS filed 02/28/2020), and further in view of McCullough et al., U.S. Patent Application Publication 2018/0002015 Al (hereinafter called McCullough).
Regarding claims 1, 24, and 26, Chan teaches an aerial vehicle, a method of assembling an aerial vehicle, and a kit for assembling an aerial vehicle, comprising:
a first wing structure (See e.g., FIG. 1 element 110);
a second wing structure (See e.g., FIG. 1 element 108) which intersects the first wing structure perpendicularly at a position offset from a midpoint (See e.g., FIG. 1 element 114) of a transverse axis (See e.g., FIG. 1 element 112) of the first wing structure in a direction towards a first wingtip (See e.g., FIG. 1 unlabeled wingtip of 110 in the forefront of FIG. 1 located closest to the end where element 108 is located) of the first wing structure;
a first set of at least two propellers (See e.g., FIG. 1 element 142 & 144) with respective propeller rotational axes … along a portion of the first wing structure extending between the midpoint of the transverse axis of the first wing structure and a second wingtip (See e.g., FIG. 1 unlabeled wingtip of 110 located closest to the end where element 110 is located) of the first wing structure;
a second set of at least two propellers (See e.g., FIG. 1 element 122 & 124) with respective propeller rotational axes … along a first portion (See e.g., FIG. 1 element 120) of the second wing structure extending from a first surface (See e.g., FIG. 1 unlabeled surface where 120 is shown attached/connected to element 110) of the first wing structure; and
(See e.g., FIG. 1 element 132 & 134) with respective propeller rotational axes … along a second portion (See e.g., FIG. 1 element 130) of the second wing structure extending from a second surface (See e.g., FIG. 1 unlabeled surface where 130 is shown attached/connected to element 110) of the first wing structure.
But Chan does not teach a first, second, and third set with respective propeller rotational axes of at least two propellers disposed side-by-side.
However, McCullough teaches a first set (See e.g., FIG. 10 elements 648 & 650), a second set (See e.g., FIG. 10 elements 646 & 656), and a third set (See e.g., FIG. 10 elements 640 & 654) of at least two propellers with respective propeller rotational axes disposed side-by-side.
Because both Chan and McCullough teach using multiple propulsion units to operate a VTOL aircraft in various modes, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute one known element for another, i.e., a first, second and third set of at least two propellers with respective propeller rotational axes disposed side-by-side, as taught by McCullough, for the first, second and third sets of respective two co-axial and counter-rotating propulsion units of Chan, in the combined invention of Chan and McCullough, to achieve the predictable result of the use of stabilizing the aircraft during vertical takeoff, vertical landing and hovering (See e.g., ¶ [0059]) (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 2, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches wherein, in a hovering orientation of the aerial vehicle (Chan See e.g., FIG. 6 element 604), the aerial vehicle is configured to generate a control moment about a 
Regarding claim 3, the combination of Chan in view of McCullough, in the rejection of claim 1 hereinabove, teaches the claimed invention except for a mean distance of the propellers of the first set of at least two propellers from a lateral center of gravity of the first wing structure is twice an offset distance of the second wing structure from the lateral center of gravity of the first wing structure. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined invention of Chan and McCullough to include a mean distance of the propellers of the first set of at least two propellers from a lateral center of gravity of the first wing structure is twice an offset distance of the second wing structure from the lateral center of gravity of the first wing structure, to maintain proper and safe operation of the aircraft, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches wherein a propeller (Chan See e.g., FIG. 1 element 122) of the second set of at least two propellers nearest (McCullough See e.g., FIG. 10 element 646) to the first surface (Chan See e.g., FIG. 1 unlabeled surface where 120 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) and a propeller (Chan See e.g., FIG. 1 element 132) of the third set of at least two propellers (McCullough See e.g., FIG. 10 element 640) nearest to the second surface (Chan See e.g., FIG. 1 unlabeled surface where 130 is shown attached/connected to element 110) of (Chan See e.g., FIG. 1 element 110) are equidistant from the respective surfaces of the first wing structure (Chan See e.g., ¶ [0040]).
Regarding claim 5, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches wherein a propeller (Chan See e.g., FIG. 1 element 124) of the second set of at least two propellers (McCullough See e.g., FIG. 10 element 656) farthest away from the first surface (Chan See e.g., FIG. 1 unlabeled surface where 120 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) and a propeller (Chan See e.g., FIG. 1 element 134) of the third set of at least two propellers farthest (McCullough See e.g., FIG. 10 element 654) away from the second surface (Chan See e.g., FIG. 1 unlabeled surface where 130 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) are equidistant from the respective surfaces of the first wing structure (Chan See e.g., ¶ [0040]).
Regarding claim 6, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches wherein an inner propeller of each of the first, second and third sets of at least two propellers (McCullough See e.g., FIG. 10 elements 648, 646, 640, respectively) is rotating in a first direction (Chan See e.g., ¶ [0039]), and an outer propeller of each of the first, second and third sets of at least two propellers (McCullough See e.g., FIG. 10 elements 650, 656, 654, respectively) is rotating in a second direction, the second direction being opposite of the first direction (Chan See e.g., ¶ [0039]).
Regarding claim 7, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches wherein, in an airplane orientation of the aerial vehicle when the aerial vehicle is operated to generate a roll moment via generating differential thrust (Chan See e.g., ¶s [0047]-[0048]) between the inner propeller and the outer propeller of each of the first, (McCullough See e.g., FIG. 10 elements 648 & 650, and 646 & 656, and 640 & 654, respectively), the aerial vehicle is configured to compensate a residual yaw moment produced, and wherein the aerial vehicle is configured to apply a corrective thrust adjustment to the propellers of each of the second and the third sets of at least two propellers, and to inversely apply the corrective thrust adjustment to the propellers of the first set of at least two propellers or wherein the aerial vehicle is configured to apply a corrective thrust adjustment to the inner propeller and the outer propeller of the first set of at least two propellers, wherein the aerial vehicle may be configured to apply a corrective thrust adjustment to the inner propeller and the outer propeller of the first set of at least two propellers.
Regarding claim 11, Chan, as modified by McCullough in the rejection of claim 6 hereinabove, further teaches wherein, in an airplane orientation of the aerial vehicle, the aerial vehicle is configured to generate a roll moment via generating a differential thrust between (Chan See e.g., ¶ [0048]) the inner propeller (McCullough See e.g., FIG. 10 elements 646, 640) and the outer propeller (McCullough See e.g., FIG. 10 elements 656, 654) of each of the second and third sets of at least two propellers (See e.g., FIG. 10 elements 656, 646 & 640, 654, respectively), and ceasing the use of the first set (McCullough See e.g., FIG. 10 elements 650, 648) of at least two propellers (Chan See e.g., ¶ [0048]).
Regarding claim 12, Chan, as modified by McCullough in the rejection of claim 6 hereinabove, discloses the claimed invention except for the respective propeller rotational axes of the propellers of the first set of at least two propellers are angled off-vertical in respective planes which are perpendicular to the transverse axis of the first wing structure, and wherein the respective propeller rotational axes of the propellers of the second and third sets of at least two propellers are angled off-vertical in respective planes which are perpendicular to a transverse (See e.g., FIGS. 7A-7C; ¶s [0077] & [0078]).  Therefore, it would have been obvious to a person of ordinary skill in the art, having the art of Chan and McCullough before him, before the effective filing date of the claimed invention, to include in the combined invention of Chan and McCullough, the respective propeller rotational axes of the propellers of the first set of at least two propellers are angled off-vertical in respective planes which are perpendicular to the transverse axis of the first wing structure, and wherein the respective propeller rotational axes of the propellers of the second and third sets of at least two propellers are angled off-vertical in respective planes which are perpendicular to a transverse axis of the second wing structure, to achieve the predictable result of providing suitable lateral thrust to manage standard operating wind conditions and to enable differential yaw control during hover, as well as an unlimited combination of differential coupled with net lateral thrust to allow positioning over a stationary target while crosswinds are present, as disclosed in McCullough (See e.g.,¶ [0078]).
Regarding claim 13, Chan, as modified by McCullough in the rejection of claim 6 hereinabove, further teaches wherein the respective propeller rotational axes of the inner propellers of the each of the first, second and third set of at least two propellers are angled off-vertical in respective directions such that the respective inner propellers are orientated to cause a moment about the yaw axis in a same first moment direction (It can be seen from the modifications in the combination of Chan in view of McCullough, as set forth in the rejections of claims 6 and 12 hereinabove, that the limitations of the instant claim are being taught)
Regarding claim 14, Chan, as modified by McCullough in the rejection of claim 13 hereinabove, further teaches wherein the respective propeller rotational axes of the outer propellers of each of the first, second and third set of at least two propellers are angled off-vertical in respective directions such that the respective outer propellers are orientated to cause a moment about the yaw axis in a same second moment direction, and wherein the second moment direction is opposite the first moment direction (It can be seen from the modifications in the combination of Chan in view of McCullough, as set forth in the rejections of claims 6, 12, and 13 hereinabove, that the limitations of the instant claim are being taught).
Regarding claim 15, Chan, as modified by McCullough in the rejection of claim 13 hereinabove, further teaches wherein the propeller rotational axis of the inner propeller of the first set of at least two propellers is angled off-vertical with a first angular magnitude, the propeller rotational axis of the outer propeller of the first set of at least two propellers is angled off-vertical with a second angular magnitude, and wherein the respective propeller rotational axes of each of the inner and outer propellers of each of the second and third sets of at least two propellers is angled off-vertical with a third angular magnitude (It can be seen from the modifications in the combination of Chan in view of McCullough, as set forth in the rejections of claims 6, 12, and 13 hereinabove, that the limitations of the instant claim are being taught).
Regarding claim 16, Chan, as modified by McCullough in the rejection of claim 15 hereinabove, further teaches wherein the first angular magnitude is more than the third angular magnitude and the second angular magnitude is less than the third angular magnitude, or the first angular magnitude is less than the third angular magnitude and the second angular magnitude is more than the third angular magnitude (McCullough See e.g., FIG. 7C; ¶s [0077]-[0078], ).
Regarding claim 17, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches wherein each propeller of each of the first, second and third sets of at least two propellers (McCullough See e.g., FIG. 10 elements 648 & 650, and 646 & 656, and 640 & 654, respectively) comprises a variable pitch propeller (McCullough See e.g., ¶ [0098]).
Regarding claim 20, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches a flight control surface (Chan See e.g., FIG. 1 element 100).
Regarding claim 22, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, discloses the claimed invention except for propellers are foldable.  However, as seen in McCullough, McCullough teaches propellers are foldable (McCullough See e.g., FIGS. 2A, 2C-E; ¶s [0059]-[0060]).  Therefore, it would have been obvious to a person of ordinary skill in the art, having the art of Chan and McCullough before him, before the effective filing date of the claimed invention, to include in the combined invention of Chan and McCullough each propeller of each of the first, second and third set of at least two propellers is foldable, to (See e.g., McCullough ¶s [0059]-[0060]).


Claims 18-19 is/are rejected under 35 USC § 103 as being unpatentable over Chan, and further in view of McCullough, and further in view of Kvitnevskiy, U.S. Patent Application Publication 2016/0059958 Al (hereinafter called Kvitnevskiy).
Regarding claim 18, Chan, as modified by McCullough in the rejection of claim 1 hereinabove, further teaches further comprising a plate coupled to each propeller of each of at least two propellers (McCullough See e.g., FIG. 7C element 374; ¶ [0078]), and the first, second and third sets of at least two propellers (McCullough See e.g., FIG. 10 elements 648 & 650, and 646 & 656, and 640 & 654, respectively).
But neither Chan nor McCullough teaches a swashplate coupled to each propeller of each of at least two propellers.
However, Kvitnevskiy teaches a swashplate coupled to each propeller of each of at least two propellers (See e.g., FIG. 3; ¶ [0069]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Chan, McCullough, and Kvitnevskiy before him, before the effective filing date of the claimed invention, to substitute one known element for another, i.e., a swashplate coupled to each propeller of each of at least two propellers for the plate coupled to each propeller of each of at least two propellers, as taught in Kvitnevskiy, for a plate coupled to each propeller of each of at least two propellers, as taught in McCullough, in the combined invention of Chan and (See e.g., ¶ [0039]) (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 19, Chan, as modified by McCullough and Kvitnevskiy in the rejection of claim 18 hereinabove, further teaches wherein, in a hovering orientation (Chan See e.g., FIG. 6 element 604), the aerial vehicle is configured to tilt respective swashplates (Kvitnevskiy See e.g., FIG. 3; ¶ [0069]) of the respective propellers of each of the first, second and third set of at least two propellers such that the respective propeller rotational axes of the respective propellers of each of the first, second and third set of propellers (McCullough See e.g., FIG. 10 elements 648 & 650, and 646 & 656, and 640 & 654, respectively) are tilted to cause a moment about the yaw axis of the aerial vehicle in a same moment direction.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRI L FILOSI/Examiner, Art Unit 364401 November 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644